Citation Nr: 1740846	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-00 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar sacroiliitis with left lumbar facet syndrome. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2002 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011 and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With respect to the Veteran's claim for a higher initial rating for lumbar sacroiliitis with left lumbar facet syndrome, he last underwent a VA examination in July 2011 so as to determine the nature and severity of such disability.  At such time, the Veteran reported that he experienced left side radicular symptoms including tingling and pain.  He further indicated that he believed his left thigh sometimes swelled in conjunction with a flare-up; his back pain limited his walking and standing capacity (0.25-0.5 miles and 10 minutes, respectively); and he experienced less back pain wearing no shoes.  Upon examination, the VA examiner found that the Veteran had a history of fecal incontinence with mild fecal leakage and occasional involuntary bowel movements; spasms; abnormal gait; numbness; paresthesias; lumbar flattening; severe flare-ups every two to three weeks which lasted one day to two weeks; and lumbar spine pain that was moderate, constant, daily, and radiated in the left lower extremity, which was described as a stabbing pain.  The examiner further found that the Veteran's lumbar sacroiliitis with left lumbar facet syndrome resulted in problems with lifting and carrying with respect to his occupational activities; had a severe impact on sports, exercise, recreation, and chores with respect to his usual daily activities; and a moderate impact on shopping and travel with respect to his usual daily activities.  In this regard, the examiner noted that the Veteran was unemployed, but not retired; had not been employed for approximately one to two years; and was unemployed due to his back pain.  

However, in a written statement submitted in September 2011, and at his September 2016 Board hearing, the Veteran reported additional lower back symptoms that were not recorded by the July 2011 examiner and that he had previously denied.  Such symptoms include chronic lower back pain while walking, standing, sitting, and riding in a car; constant dislocation of his spinal column; constant spasms in his back; a possible curvature of his spine; numbness and tingling at times that would go down either leg or both legs; involuntary bowel movements that occur often.  The Veteran further reported that he had a limited range of motion of his back; side to side rotations was the hardest movement for him; and he would sometimes have a really sharp pain in his back when he bent down to pick objects up.  Additionally, during his September 2016 Board hearing, the Veteran testified that he had an increase in medication as he had been recently prescribed a muscle relaxer.  Therefore, as the evidence suggests that the Veteran's lumbar sacroiliitis with left lumbar facet syndrome symptomatology may have increased in severity since the July 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
Furthermore, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examination conducted in July 2011, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, in conducting the VA examination, the examiner should address such inquiries, and provide a retrospective medical opinion as to the findings included in the prior examination conducted in July 2011. 

With respect to the Veteran's TDIU claim, the Board notes that, additional guidance from reviewing courts has further clarified the distinction between the VA medical examiners' and VA adjudicators' duties in determining whether a veteran's service-connected disabilities render him unemployable.  In this regard, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  Id.

Furthermore, with regard to obtaining an opinion regarding the combined effects of the Veteran's service-connected disabilities, the Federal Circuit held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  See Geib, supra.  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore, supra, that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  In the instant case, the Board finds that such an opinion would be helpful in the adjudication of the Veteran's claim.

Specifically, with respect to the Veteran's service-connected residuals of left fibula and tibia fractures, in July 2011, a VA examiner found that there were no significant effects on the Veteran's usual occupation or usual daily activities.  

With respect to his service-connected gastroesophageal reflux disease with hiatal hernia and gastroparesis, the July 2011 VA examiner found that there were no significant effects on the Veteran's usual occupation; mild effects on exercise, sports; moderate effects on feedings; and effects on sleeping.  In June 2014, a VA examiner found that, in regards to an impact on the Veteran's ability to work, the pain and lack of sleep due to pain interfered with his ability to concentrate at the time symptoms occurred; the pain and the regurgitation could interfere with his activities acutely to distract him from what he was doing; and the decreased sleep quality interfered with his ability to focus and concentrate on a task. 

With respect to the Veteran's service-connected obstructive sleep apnea, the July 2011 VA examiner found that weakness or fatigue affected the Veteran's occupational activities; and fatigue diminished his capacity to engage in usual daily activities, but the symptoms were currently mild.  In January 2017, a VA examiner found that, in regard to an impact on the Veteran's ability to work, if the Veteran was not treating such disorder (using CPAP, oral dental appliance, and/or oxygen) he may have problems with neurocognitive dysfunction (attention, learning, and memory), or excessive daytime sleepiness or mood disorders, which may occur during employment. 

With respect to the Veteran's service-connected dysphagia, the July 2011 VA examiner found that gagging and vomiting disrupted all tasks for the duration of the attack affected the Veteran's occupational and usual daily activities.  The June 2014 VA examiner found that, in regard to an impact on the Veteran's ability to work, the Veteran vomited after he ate; was constantly sleep deprived; and had symptoms of pain daily.  The examiner noted that the Veteran was limited with his social exposures due to vomiting constantly; and such interrupted his activity and also may limit what activity he chose to perform or attend.  The examiner further noted that the Veteran's ability to focus on a task was decreased due directly to vomiting and indirectly to fatigue; he would need frequent breaks to change his clothes; and he would not be able to work in a safety sensitive environment as his fatigue might pose a risk, as well as his ability to respond during a vomiting episode. 

With respect to his service-connected lumbar sacroiliitis with left lumbar facet syndrome, as noted previously, the July 2011 VA examiner found that such disorder resulted in problems with lifting and carrying in regard to his occupational activities; had a severe impact on sports, exercise, recreation, and chores in regards to his usual daily activities; and a moderate impact on shopping and travel in regards to his usual daily activities. 

With respect to the Veteran's service-connected left ankle arthrofibrosis, the July 2011 VA examiner found that there were no significant effects on the Veteran's usual occupation or usual daily activities.

With respect to the Veteran's service-connected bilateral patellofemoral syndrome, the July 2011 VA examiner found that there was a significant effect on the Veteran's occupational activities including increased pain when squatting, or ascending stairs, ladders, etc.  The examiner further found a mild effect on chores, shopping, traveling and driving; and a moderate effect on exercise, sports, and recreation. 

With respect to the Veteran's service-connected acquired psychiatric disorder, the July 2011 VA examiner found an occupational and social impairment with reduced reliability and productivity.  In this regard, the examiner noted that the Veteran's depressive disorder and panic disorder were causing serious occupational impediments.  The examiner further noted that significant depression effects included the following: reduced motivation; limited capacity for interest and enjoyment of work-related activities; reduced efficiency; quality and productivity; some disruption in focus; persistence and pace (both due to effects on concentration and on energy/motivation.  Here, the examiner indicated that such effects would likely be persistently present.  Additionally, the examiner reported that that the Veteran's panic attacks had caused major impairment for periods of time during which an "attack" was occurring on the job (i.e., for the period of time of the acute phase of the "attack" and some residual period of time afterwards he was capable of virtually no goal-directed work behavior).  The examiner further reported that such panic attacks were presently occurring approximately twice a month, but in a stressful work setting, this would increase risk for more frequent attacks on the job.  The examiner noted that the Veteran described having been terminated from his last job due to missing work (he avoided going in when he felt risk of a panic attack was higher).  The examiner further noted that during panic attacks a work, the Veteran's behavior would have an inappropriate appearance to others and would be somewhat disrupting for other workers.  In November 2016, a VA examiner also found that that the Veteran's acquired psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.  Here, the examiner noted that the Veteran's continued dysphoria, sleep complaints, and loss of energy and motivation to engage a variety of life activities continued to adversely impact both his occupational and social domains of life functioning.  The examiner further noted that the Veteran continued to engage in activities in support of his current household; in some family/social support activities; and in college course work.  As such, the examiner indicated that the Veteran did not demonstrate deficiencies in most areas. 

While the VA examination reports of record have found that none of the Veteran's service-connected disabilities singularly resulted in him being permanently and totally incapable of both physical and sedentary employment, the Veteran's representative, in a November 2011 written correspondence, contended that the Veteran's service-connected disabilities in combination would keep him from seeking and maintaining gainful employment.  The Veteran's representative further contended that no employer would hire a person that is not reliable (i.e., able to show up on time) or able to produce at the levels demanded by any position that the Veteran is qualified to hold.  

Additionally, during his September 2016 Board hearing, the Veteran testified that, following his release from active duty, he briefly had two jobs for less than a month each.  He further testified that he was fired from the first job as he had a lot of anxiety/panic attacks and his back interfered with his work as a laborer.  The Veteran reported that his second job was of the secretarial type in which he sat and completed telephone research.  He further reported that he was fired from that job as well due to his mental problems, and not being able to move and re-position himself to alleviate his back pain.  The Veteran noted that, although he was currently in school, he did not believe that he would be able to apply the degree he receives and find a job due to his service-connected disabilities.  Furthermore, the Veteran noted that he has been unable to complete his coursework as he has a problem remembering things.  The Veteran's representative argued that the Veteran having to regurgitate throughout the day, at any given time, would make it very difficult for him to hold a position; that his sleep apnea would cause him to not get any sleep and fall asleep on the job, which would preclude him from doing any sedentary position; that his bilateral knee conditions and back condition would preclude him from doing any physical labor as he has limitations on the distance he can walk and the amount he can lift; and his mental health  would preclude him from concentrating, which would affect a sedentary job. 
	
Considering the Veteran has multiple service-connected disabilities, and after reviewing all the evidence, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone preclude the Veteran's ability to obtain or maintain substantially gainful employment.  In this regard, the Board notes that the VA examination reports of record do not explicitly address the Veteran's level of education, prior work experience or training, and do not take into consideration the combined effect of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  Therefore, a remand is necessary in order to obtain addendum opinions addressing a description of the combined effects of the Veteran's service-connected disabilities upon his ordinary activity, to include his employment.

Moreover, the Board notes that the Veteran had previously been scheduled for VA examinations with respect to the above matters in November 2012, but failed to report to both.  However, according to the Veteran's claims file, he has had several address changes.  In this regard, in a July 2015 written correspondence from K.L., she reported that the Veteran did not pay rent or utilities as he bounced around from friend to friend.  Additionally, in January 2016, the Veteran's representative submitted a Request for Change of Address and provided an address in Louisiana.  Thereafter, in March 2016 during a telephone call, the Veteran reported that he had recently moved and provided a different address in Missouri.  Both addresses provided are different from the address reflected on the Requests for Physical Examination.  Furthermore, a June 2017 report indicated numerous addresses that could possibly be associated with the Veteran; and there is evidence of returned mail in the claims file.  As such, it is unclear whether the Veteran ever received notice of his scheduled VA examinations.  Therefore, in an effort to ensure compliance with the duty to assist, the Board finds that a remand is necessary so that the Veteran is given proper notice and an opportunity to appear for VA examinations in order for the current nature and severity of his service-connected lumbar sacroiliitis with left lumbar facet syndrome and the combined effects of the Veteran's service-connected disabilities can be properly evaluated. 

Finally, during his September 2016 Board hearing, the Veteran indicated that he received treatment for his lower back from a private chiropractor in Kirksville, Missouri for at least a couple of months.  In this regard, it does not appear that all relevant treatment records are contained in the record.  Private treatment records on file include those from Christus St. Frances Cabrini Hospital and Byrd Regional Hospital in Louisiana, and Northeast Missouri Family Health Clinic in Missouri. However, no records in reference to a chiropractor are on file.  Therefore, while on remand, the AOJ should attempt to obtain such treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary updated authorization forms from the Veteran, obtain copies of all outstanding treatment records from the private chiropractor in Kirksville, Missouri.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 
2.  After all outstanding records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected lumbar sacroiliitis with left lumbar facet syndrome.  If the Veteran fails to report for the VA examination, all documents pertinent to notice of the examination that were sent to him should be associated with the record.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner. All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If there is clinical evidence of pain on motion, or any of the other above-noted symptoms, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's lumbar sacroiliitis with left lumbar facet syndrome conducted in July 2011.  With regard to such examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.  Specifically, if the Veteran endorses experiencing flare-ups of his back disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner is requested to indicate whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is also requested to indicate whether the Veteran's lumbar sacroiliitis with left lumbar facet syndrome results in any objective neurologic impairments and, if so, the nature and severity of such neurologic impairment.  

The examiner should comment upon the functional impairment resulting from the Veteran's lumbar sacroiliitis with left lumbar facet syndrome. 
All opinions expressed should be accompanied by supporting rationale. 

3.  Thereafter, forward the record to an appropriate examination, i.e., vocational rehabilitation specialist if possible so as to assess the impact that the combined effects of the Veteran's service-connected disabilities has on his ordinary activities, to include his employability.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the aforementioned VA examination reports detailing the individual effect of each service-connected disability on the Veteran's ordinary activities, to include his employability, please provide a full description of the effects, to include all associated limitations, the Veteran's service-connected residuals of left fibula and tibia fractures, gastroesophageal reflux disease with hiatal hernia and gastroparesis, obstructive sleep apnea, dysphagia, lumbar sacroiliitis with left lumbar facet syndrome, left ankle arthrofibrosis, bilateral patellofemoral syndrome, and an acquired psychiatric disorder, in combination, have on his ordinary activities, to include his employability.  Any opinion offered must reflect consideration of the Veteran's entire medical, educational, and employment history.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  In rendering such opinion, the examiner should consider, and discuss, the Veteran's subjective complaints regarding the impact of his service-connected disabilities on his employment as delineated above.

All opinions expressed should be accompanied by supporting rationale. 

5.  After completing the above, and any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the November 2012 statements of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




